Citation Nr: 0533662	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  99-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability, to include scoliosis.

2.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease at L2-L3, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
January 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case was previously before the Board in January 2004, 
when the previously denied claim for service connection for a 
thoracic spine disability was reopened and remanded for 
further development.  Unfortunately, for reasons explained 
below, the Board has determined that it must again remand the 
veteran's claims for further development.

The Board notes that the RO granted a 20 percent evaluation 
for the veteran's service-connected lumbosacral strain with 
degenerative disc disease at L2-L3, during the pendency of 
his appeal, in a June 2005 rating decision.  As this 
increased rating does not constitute a full grant of all 
benefits possible, and as the veteran has not withdrawn his 
claim, the issue concerning entitlement to an increased 
rating for his service connected lower back disability is 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Board has reviewed the record and finds that further 
development is necessary prior to the completion of appellate 
action.

First, the Board observes that the AMC/RO attempted to comply 
with the terms of the January 2004 remand.  VCAA notice was 
provided to the veteran by letter dated in February 2004, and 
the report of a VA examination, dated in November 2004, is of 
record.  Notwithstanding, the Board observes that the 
evidentiary record is incomplete.

The record contains several "sick slips" from the veteran's 
private health care provider, establishing that he was on a 
doctor's orders to miss work from January 2002 through July 
2002 due to a condition involving chronic back pain 
precluding heavy lifting and bending.  However, while private 
treatment records were obtained through April 2002, recent 
records have not been obtained.  Similarly, the most recent 
VA treatment records present in the claims folder are dated 
in May 2002.  At this time, the veteran noted that he was 
seeing his private treating physician two times a week.  The 
VA physician documented the veteran's prescribed medication 
to include acetaminophen and codeine, amitriptyline, and 
etodolac.  Moreover, the veteran notified the RO of clinical 
tests that had been completed in May 2002, namely results of 
magnetic resonance imaging (MRI), but these records are not 
present in the claims file.

In addition, the veteran has stated that he was awarded state 
disability benefits in January 2002 due to his inability to 
work because of his lower back disability.  A Disability 
Status Form is of record, signed in June 2002 by the 
veteran's private treating physician, and noting objective 
findings of musculoskeletal pain/strain low back pain, 
severe.  The physician indicated that it was then felt that 
the veteran could return to work in July 2002.  However, the 
determination and other documentation, including medical 
evaluation and other supporting evidence, from the state 
disability agency or Social Security Administration (SSA) 
have not yet been obtained.

Finally, the veteran reported in April 2002 that he worked 
for the United States Postal Service (USPS) for 88 days from 
July to September 1999 and was let go because of his back 
condition.  These records have also not been obtained.

Concerning the claimed thoracic spine disability, the Board 
notes that the most recent, November 2004, VA examination 
report found no present thoracic spine disability.  However, 
such a disability was present in June 2001, and the VA 
examiner then opined that such disability was the residuals 
of trauma.  However, the veteran had reported being in two 
motor vehicle accidents since his discharge from active 
service, hence it is not clear what trauma the VA examiner 
was referring to in June 2001.  The November 2004 VA 
examination was requested, in part, to clarify the etiology 
of any diagnosed thoracic spine disability.  The examiner did 
not find a thoracic spine disability.  However, the examiner 
noted that the motor vehicle accident occurring in 1998 would 
not have effected a long-term change in the veteran's 
thoracolumbar spine.   

Given the discrepancy between the findings noted in the VA 
examinations and those presented by available private medical 
records, the gap in time from June 2001 to November 2004-
during which sick slips certified by his private physician 
reflect an increase in back disability such that the veteran 
was unable to work, the discrepancy in findings of thoracic 
spine disability in June 2001 and November 2004, and the 
proximity of the degenerating disc space, L2-L3 to the 
thoracic spine, the Board finds that another attempt must be 
made to obtain private and VA treatment records, records from 
the state disability agency and/or SSA and the USPS, and that 
further VA examination must be afforded-with complete review 
of the claims file.  See 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should again request that 
the veteran identify all VA and non-VA 
health care providers who have treated 
him for his claimed thoracic spine and 
service connected lumbar spine 
disabilities.  The RO should then obtain 
those medical records the veteran 
identifies that are not already of 
record.  In particular, the RO/AMC should 
ensure it has all records of treatment 
accorded the veteran through Kaiser from 
1996 through the present, including, but 
not limited to, treatment accorded him by 
Charanjit Mann, M.D. at Kaiser Stockton 
in Stockton, California, from January 
through December 2002 (the period of 
time, approximately, covered by the sick 
slips); Tripler AMC, Hawaii in 2003; and 
VA Medical Center (VAMC) Palo Alto and 
San Jose, California from 1996 to the 
present that are not already of record.

2.  The RO/AMC should ascertain whether 
the veteran was receiving disability 
benefits from the state disability agency 
and/or SSA.  If the veteran was receiving 
disability benefits, the RO/AMC should 
request from the appropriate state and/or 
federal agency a copy of the 
determination that found the veteran 
disabled, and any and all medical 
evidence used in that determination.

3.  The RO/AMC should contact the USPS 
and request a copy of the determination 
that found the veteran physically unfit 
or unsuitable for continued employment 
or, in the alternative, the determination 
that found he ought to be medically 
discharged or retired, and any and all 
medical evidence upon which such decision 
was based.

4.  The RO/AMC should request that the 
veteran identify his employers from 1996 
through the present.  The RO/AMC should 
contact the veteran's employer(s) and 
request a copy of the veteran's medical 
record(s)-to include any and all 
physical evaluations and treatment 
records-and a copy of his work record(s) 
reflecting time missed due to illness. 

5.  Following completion of the #1-4 
above, the RO/AMC should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent and etiology of any 
thoracic spine disability, and the nature 
and extent of his lumbar spine 
disability.  All indicated tests and 
studies should be performed-including, 
but not limited to, examinations for 
spine, joint, muscle, and neurological 
pathology.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should summarize the 
medical history, including the onset and 
course of any thoracic spine disability 
and lumbar spine disability; describe any 
current symptoms and manifestations 
attributed to thoracic and lumbar spine 
disabilities; and provide diagnoses for 
any and all thoracic and lumbar spine 
pathology-to include any and all 
manifestations of spine, joint, muscle, 
and neurological pathology.  

Concerning the claimed thoracic spine 
disability, the examiner(s) are requested 
to offer an opinion as to whether it is 
as likely as not that any manifested 
thoracic spine disability is the result 
of the veteran's active service, or any 
incident therein or, in the alternative, 
whether it is as likely as not that it is 
part and parcel of, or the result of, the 
service-connected lumbosacral strain with 
degenerative disc disease at L2-L3.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for service connection for a thoracic 
spine disability and an increased 
evaluation for lumbosacral strain with 
mild degenerative disc disease at L2-L3, 
including consideration of separate, 
compensable evaluations for any and all 
manifested neurological pathology, in 
accordance with the revised criteria for 
the evaluation of spine disabilities (see 
38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002 and 5235 
through 5243, effective September 26, 
2003), and to include consideration of 
extra schedular evaluation under 
38 C.F.R. § 3.321.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

